DISSENTING OPINION.
I do not concur in the opinion of the majority of the court in this case. It may be true that the complaint is not as specific in its averments as it should be, but I think it is sufficient, in the absence of a motion to make more specific, to withstand appellee's demurrer. It appears by the contract, which is set out in full in the complaint, that appellee's husband represented that he was the owner of the real estate here involved and there is nothing to suggest that the title was by the entireties. It appears by the averments of the complaint that appellee was fully informed as to the contents and nature of the contract. It further appears that appellant in reliance upon the contract expended $50,000 in the construction of a building to which it could have free access only across the real estate involved, under the terms of the contract and that plaintiff knew that such work was done and expenditure being made in reliance upon the contract. It is a necessary inference that if appellant knew at the time that the title to the real estate was held by the entireties it did not and it could not rely upon the contract and under such circumstances, and in the absence of a motion to make more specific, this is a sufficient averment of no knowledge of the title by the entireties. Appellee did not have to say anything or do anything in order to mislead appellant. Her standing by without objection and permitting appellant to go forward with the work and expenditure with knowledge that it was so doing, was sufficient to work an estoppel as against her.Fletcher v. Holmes (1865), 25 Ind. 458, 470; Anderson v.Hubble (1884), 93 Ind. 570, 575, 47 Am. Rep. 394; Roach v.Clark (1902), 28 Ind. App. 250, 62 N.E. 634. *Page 459